Citation Nr: 0533660	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-12 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a psychiatric disability, to include PTSD, 
including as due to service-connected disability.  The issue 
has been developed for appellate consideration by the Board 
at this time only as to direct service connection.  As the 
record does not reflect that the veteran is currently 
service-connected for any disability, the veteran is not 
prejudiced thereby.  See 38 C.F.R. § 3.310(a) (2005); and 
Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

This case was previously before the Board in December 2004, 
at which time it was remanded for additional development of 
the record.  As the requested actions have been accomplished, 
the case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings of any psychiatric disability.

2.  A psychiatric disability was initially demonstrated many 
years after service, and there is no competent medical 
evidence to link it to service.

3.  An in-service stressor has not been verified.


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a September 2002 
letter from the RO to the appellant.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  As the VCAA letter 
was issued prior to the initial adjudication of the claim, 
its timing is consistent with the holding in Pelegrini.



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA and private medical 
records, and a medical opinion from a VA physician.  The 
appellant has been afforded the opportunity to testify at a 
hearing at the VA.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Legal criteria and analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of 38 C.F.R. 
§ 3.1(y) (2005) of this part will be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed stressor.  38 C.F.R § 3.304(f).

If a post-traumatic stress disorder is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise 
the VA of potential sources of such evidence.  VA may submit 
any evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  38 C.F.R. 
§ 3.304(f)(3).

The evidence supporting the veteran's claim includes his 
statements regarding an in-service stressor and VA medical 
records reflecting an assessment of PTSD.  In this regard, 
the Board observes that during a hearing at the RO, the 
veteran described an incident that took place approximately 
in the spring of 1970 when he was stationed in Meridian, 
Mississippi.  He testified that he was forced to undress and 
that a hood was placed over his head, and he was tied to a 
tree.  He asserted that he was beaten and poked in his rectum 
with sticks.  He maintained that he was advised to never tell 
anybody about the incident.  He further argued that he was 
too ashamed to seek any treatment following this incident.  
The veteran alleged that his attitude changed and he began, 
while still in service, to get into trouble.  He insisted 
that he never told anybody about this incident until he spoke 
with someone at the VA in 2002 or 2003.

A PTSD intake interview at a VA facility in October 2002 
shows that the veteran was positive for a noncombat traumatic 
event.  

When he was seen in a VA outpatient treatment clinic in 
February 2003, the veteran related that he had experienced 
racial discrimination in service and that he had been the 
victim of a racially motivated physical and sexual attack.  
He stated that he was kidnapped by men wearing white hoods 
while walking back to the base and beaten.  He claimed to 
have recognized the voice of one of his attackers as a fellow 
seaman in the Navy.  He asserted that the attackers burned a 
cross and threatened him that if he ever reported what 
happened, he and his family would be killed. Following a 
mental status evaluation, the assessment was that the veteran 
presented with significant symptoms of PTSD and depression, 
which were both felt to be due to the racially motivated 
attack he experienced in service.  

The evidence against the veteran's claim consists of the 
service medical records, private medical records and the 
opinion of a VA physician.  In this regard, the Board points 
out that the service medical records are negative for 
complaints or findings pertaining to any psychiatric 
disability, including PTSD.  A psychiatric evaluation on the 
separation examination in April 1971 was normal.  The veteran 
was apparently first seen for psychiatric problems in April 
1990.  At that time, a private psychiatrist related that he 
saw the veteran at the request of the physician who was 
treating the veteran for lumbosacral strain that had been 
incurred in 1985 while the veteran was working.  The 
psychiatrist noted that the purpose of the evaluation was to 
determine whether the veteran had a psychiatric disability 
and, if so, whether it was related to the injury in 1985.  It 
was noted that there was no previous history of psychiatric 
treatment.  Following the examination, the physician 
concluded that the veteran had major depression.  He added 
that it was in part directly and causally related to the 
injury in 1985, and that the veteran's other medical problems 
contributed to his depression.  

The Board notes that when the veteran was seen at a VA 
facility in October 2003, it was reported that the veteran 
had increased depression and PTSD symptoms related to major 
life stresses.  It was indicated that his mother had died 
earlier that month and that his wife had lung cancer.  

The VA arranged to have the veteran's claims folder reviewed 
by a physician in June 2005.  In the referral, it was 
indicated that an in-service stressor had not been conceded, 
as there was no corroborating evidence.  The examiner was 
advised that if, after reviewing the claims folder, he 
believed otherwise, he was to identify and discuss any 
evidence that might serve to verify the alleged event.

In June 2005, a VA physician noted that he had reviewed the 
claims folder.  He stated that there was no evidence 
indicating psychiatric or psychological difficulty in 
service, and that the information suggested that it was more 
than a decade following the veteran's discharge from service 
before any type of psychiatric intervention occurred.  He 
commented that the records indicated that the psychiatric 
complaints followed the veteran experiencing difficulties 
with back pain.  The VA physician noted that the records from 
the psychiatrist who treated the veteran in April 1990 
appeared to relate the veteran's depression to back pain and 
the limitations that the veteran experienced secondary to 
this.  He added that psychological testing in the claims 
folder mentioned no symptomatology regarding PTSD.  He 
referred to one report from a psychologist, dated in December 
1990, in which the veteran stated that he had encountered no 
difficulties in service.  The VA physician specifically 
addressed the veteran's allegation that he did not describe 
his claimed in-service stressor due to fears of retaliation.  
He commented that the findings on psychological testing 
contained in the claims folder were not consistent with PTSD.  
Finally, he concluded that the diagnosis of depression had 
its onset at least ten years after the veteran's discharge 
from service and that there was no evidence in the service 
medical records to indicate psychological difficulty or 
physical trauma from such a described event.  Therefore, 
based on the evidence in the claims folder, he concluded that 
it was not felt that the veteran's depression was at least as 
likely as not related to his military experiences.  The 
physician added that there was no compelling evidence, in 
light of the lack of a verifiable stressor and in subsequent 
reports a lack of symptoms, indicating a diagnosis of PTSD by 
way of psychological testing.  

Although there is some evidence to support the veteran's 
claim, the Board finds that the evidence against the claim, 
particularly the June 2005 opinion from a VA physician, is of 
greater probative value.  In this regard, there is no 
evidence in the veteran's service personnel records that 
provides any credence to his claim that following the alleged 
in-service stressor, he began to get into fights and 
otherwise get into trouble.  In addition, the Board notes 
that the June 2005 opinion specifically noted that the 
psychological testing did not contain findings that were 
consistent with PTSD.  The Board emphasizes that this 
conclusion was predicated on a review of the evidence in the 
claims folder.  The record reflects that the conclusion 
provided when the veteran was seen in a VA outpatient 
treatment clinic in February 2003, that the veteran's PTSD 
and depression were linked to an attack in service, was based 
on the history provided by the veteran.  There is no 
indication that the claims folder was reviewed.  The Court 
has held that it is the Board's duty to determine the 
credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  

It must also be noted that there is no clinical evidence 
demonstrating that an acquired psychiatric disability other 
than PTSD was present in service or for many years 
thereafter.  The only evidence supporting this claim consists 
of the veteran's statements regarding the onset of his 
disability.  Since the veteran is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In contrast, there are medical opinions linking 
the veteran's depression to his injury at work many years 
after service.  The Board concludes, therefore, that the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disability, to include 
PTSD.  




ORDER

Service connection for a psychiatric disability, to include 
PTSD, is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


